Grace, C. J.
(specially concurring). This case was recently before this court in an appeal prior to this. See, 182 N. W. 758. In that case the plaintiff had judgment. The defendant city took an appeal to this court and the members of the court, except myself, agreed in their opinion to a reversal of the judgment. It was accordingly reversed; I dissented and wrote an opinion, setting forth my reasons.
After that decision, the statute referred to in the main opinion was amended, as -there stated. After that amendment, the plaintiff again petitioned to have the tract of land involved excluded from the city limits, and from the jurisdiction of the city. The main opinion sets out the history of the proceedings in the court below, and it is unnecessary to here restate them. The effect of the decision in the present appeal is to disconnect and exclude plaintiff’s land from the city limits. This is what I contended should have been done in the prior case, as an examination of my dissenting opinion there will show.
I now agree with the conclusion reached in the main opinion in the present case, and this for the same reasons contained in my dissenting opinion in the former case, and for other reasons which presented themselves in the present case, which need no specification or elaboration.